255 F.2d 557
SUN OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.SOHIO PETROLEUM COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.MARACAIBO OIL EXPLORATION CORPORATION, and E. J. HUDSON, etal., Petitioners,v.FEDERAL POWER COMMISSION, Respondent.
Nos. 16722, 16724, 16725.
United States Court of Appeals Fifth Circuit.
April 23, 1958, Rehearing Denied in No. 16722 May 30, 1958.

No. 16722:
Herf M. Weinert, Joiner Cartwright, Beaumont, Tex., Robert E. May, May, Shannon & Morley, Washington, D.C., Martin A. Row, Dallas, Tex., for Sun Oil Co.
Bennett Boskey, Washington, D.C., and James D. Heldt, Dallas, Tex., for Nebo Oil Co., amicus curiae.
Willard W. Gatchell, Gen. Counsel, W. Russell Gorman, Asst. Gen. Counsel, Howard E. Wahrenbrock, Solicitor, Washington, D.C., William W. Ross, Louis L. Da Pra, Washington, D.C., Attys. for respondent Federal Power Commission.
No. 16724:
Robert E. May, May, Shannon & Morley, Washington, D.C., Dixon Morgan, George M. Hazlett, McAfee, Grossman, Taplin, Hanning, Newcomer & Hazlett, Cleveland, Ohio, for Sohio Petroleum Co.
Bennett Boskey, Washington, D.C., James D. Heldt, Dallas, Tex., for Nebo Oil Co., Inc., amicus curiae.
Willard W. Gatchell, Gen. Counsel, W. Russell Gorman, Asst. Gen. Counsel, Howard E. Wahrenbrock, Solicitor, Washington, D.C., for Federal Power Comm.
No. 16725:
Jerome M. Alper, Washington, D.C., for Maracaibo Oil Exploration Corp. and others.
Bennett Boskey, Washington, D.C., James D. Heldt, Dallas, Tex., for Nebo Oil Co. Inc., amicus curiae.
Willard W. Gatchell, Gen. Counsel, W. Russell Gorman, Asst. Gen. Counsel, Howard E. Wahrenbrock, Solicitor, Washington, D.C., for Federal Power Commission.
LeBoeuf, Lamb & Leiby, James O'Malley, Jr., Craigh Leonard, William R. Joyce, Jr., New York City, for Consolidated Edison Co. of N.Y., Intervenor.
David K. Kadane, Edward M. Barrett, Bertram D. Moll, Mineola, N.Y., for Long Island Lighting Co., Intervenor.
William R. Duff, Washington, D.C., J. Harry Mulhern, Edward S. Kirby, Newark, N.J., for Public Service Elec. & Gas Co., Intervenor.
Kent H. Brown, George H. Kenny, Albany, N.Y., for Public Service Comm. of N.Y., Intervenor.
Cullen and Dykman, Jackson A. Dykman, Edwin F. Russell, Robert B. Lisle, Brooklyn, N.Y., for Brooklyn Union Gas & Long Island Lighting Co., Intervenors.
Vincent P. McDevitt, Samuel G. Miller, Eugene J. Bradley, Philadelphia, Pa., Ledoux R. Provosty, Alexandria, La., Attys. for Philadelphia Electric Co., Intervenor.
Morgan, Lewis & Bockius, J. David Mann, Jr., Washington, D.C., John E. Holtzinger, Jr., Philadelphia, Pa., for The United Gas Improvement Co., Intervenor.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
TUTTLE, Circuit Judge.
These three cases were tried by the Federal Power Commission on a single record and they are consolidated for hearing and argument here.  The only substantial difference between them and others heretofore discussed in the opinions published today is not one which gives any new or added ground for a different holding on the merits or on the propriety of the Commission's hearing proceedings under Section 4(d) of the Act.
The higher rates sought by these petitioners came into effect as between them and Transco, the pipe line company, because petitioners were the beneficiaries of a two-party 'favored nation' clause in the contract.  The higher prices paid by Transco which triggered the increase here were those which Union Oil Corporation, et al., sought to put into effect and which are the source of litigation in Bel Oil Corporation v. Federal Power Commission, 5 Cir., 255 F.2d 548.
The petition is granted to the extent that the Commission is directed to reopen these proceedings to afford petitioners reasonable opportunity to adduce such evidence as they may be advised is relevant to the inquiry whether the proposed rate of 16 cents plus 1 cent state tax is just and reasonable.  In all other respects the petition is


1
Denied.